UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1100



SURAFEL B. WOLDETSADIK,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.




                              No. 07-1644



SURAFEL B. WOLDETSADIK,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.




On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   June 11, 2008                  Decided:   July 2, 2008
Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICES OF SOLOMON & ASSOCIATES, Silver Spring,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, John C. Cunningham, Senior Litigation Counsel,
Joan H. Hogan, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Surafel B. Woldetsadik, a native and citizen of Ethiopia,

filed petitions for review from the Board of Immigration Appeals’

(“Board”) orders adopting and affirming the immigration judge’s

order denying his applications for asylum, withholding from removal

and withholding under the Convention Against Torture (“CAT”) and

denying his motion to reopen.        We deny the petitions for review.

            The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                 8 U.S.C.

§ 1158(a) (2000).    The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).            An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2008). Without regard to past persecution, an alien can establish

a   well-founded    fear     of   persecution   on    a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An   applicant     has   the   burden    of   demonstrating    his

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2008); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                      A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a


                                     - 3 -
whole.   INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).       This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”     Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find substantial evidence supports the Board’s finding

that Woldetsadik’s testimony and evidence was problematic and he

failed to provide reasonably available corroborative evidence.

Because he failed to provide corroborative evidence that appeared

to be available, the Board denied his applications for asylum and

withholding from removal.    The record does not compel a different

result. Accordingly, we will not disturb the Board’s denial of his

applications for asylum and withholding from removal.

            We also find substantial evidence supports the Board’s

denial of his application for relief under the CAT.      Woldetsadik

did not establish his opposition party membership and it appears

his father, who was allegedly a target of the Ethiopian government

because of his political activities, had not been tortured since he

returned to Ethiopia.

            We review the denial of a motion to reopen for abuse of

discretion.    8 C.F.R. § 1003.2(a) (2008); Barry v. Gonzales, 445

F.3d 741, 744 (4th Cir. 2006); INS v. Doherty, 502 U.S. 314, 323-24

(1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).       The


                                - 4 -
denial   of    a   motion   to   reopen     must   be   reviewed      with   extreme

deference, since immigration statutes do not contemplate reopening

and the applicable regulations disfavor motions to reopen. M.A. v.

INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

              We   find   the    Board    did    not    abuse   its    discretion.

Woldetsadik failed to establish why he could not have received

certification of his opposition party membership prior to his

hearing.   We also find the fact that his brother was granted asylum

not material to his claim.          Finally, evidence of changed country

conditions did not supplant the finding that he failed to establish

membership in an opposition political party while in Ethiopia.

              We deny the petitions for review.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                PETITIONS DENIED




                                         - 5 -